DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-5, 7-12, and 14-25 of U.S. Application 16/439,527 filed on January 07, 2021 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1, 7, and 8 have been entered.
Claims 6 and 13 have been cancelled. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 01/07/2021 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-5, 7-12, and 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a contacting element comprising: wherein the material scraps are in correspondence of a weakening line which passes through a material bridge and is apt to facilitate separation of the contacting element from the substrate by breaking the material bridge in combination with the other limitations of the claim. 

Claims 2-5 and 7 are also allowed as they depend on allowed claim 1.

Regarding claim 8, the prior art of record taken alone or in combination fail to teach or suggest a probe head for testing electronic devices comprising: and wherein the material scraps of each contact probe are in correspondence of a weakening line which passes through a material bridge and is apt to facilitate separation of the contact probe 3Application No. 16/439,527 Reply to Office Action Dated October 7, 2020 from the substrate by breaking the material bridge, the weakening line being arranged on the bridge of material in proximity of the respective contact probe at the indentation in combination with the other limitations of the claim. 

Claims 9-12 and 14-17 are also allowed as they depend on allowed claim 8.

Regarding claim 18, the prior art of record taken alone or in combination fail to teach or suggest a contact probe comprising: the second end portion is a contact tip apt to abut onto a contact pad of a device under test and the first end portion having transverse dimensions greater than the probe body, the contact probe comprising material scraps due to a separation from a substrate wherein the contact probe is realized by laser cutting, wherein the first end 

Claims 19-23 are also allowed as they depend on allowed claim 8.

Regarding claim 24, the prior art of record taken alone or in combination fail to teach or suggest a probe head for testing electronic devices comprising: a first and second plate-shaped supports separated from one another by a suitable air gap, the first and second plate-shaped supports having a plurality of guide holes for slidingly housing the plurality of contact probes, the contact probe comprising material scraps due to a separation from a 15substrate wherein the contact probe is realized by laser cutting and the first end portion comprising at least one indentation apt to house the material scraps on the contact probe in combination with the limitations of the claim. 

Claim 25 is also allowed as it depends on allowed claim 24. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868